SUMMARY ORDER
Xiao Xia Wu, a native and citizen of China, appeals from the BIA’s order affirming Immigration Judge (“IJ”) Gabriel C. Videla’s order denying her application for asylum, withholding of removal and Convention Against Torture (“CAT”) relief. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
When the BIA affirms the IJ’s decision in some respects but not all, this Court reviews the IJ’s decision as modified by the BIA decision. See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.2005). This Court reviews the agency’s factual findings under the substantial evidence standard, overturning them only if any reasonable adjudicator would be compelled to conclude to the contrary. See 8 U.S.C. § 1252(b)(4)(B); Zhou Yun Zhang v. INS, 386 F.3d 66, 73 (2d Cir. 2004).
The IJ determined that, because Wu lacked credibility, she was unable to establish a well-founded fear of persecution. *33The BIA also concluded that Wu failed to establish a well-founded fear of future persecution. The BIA determined that, although DHS stipulated that Wu was a Christian, the country conditions reports do not support a finding that “all Christians are persecuted in China.” However, since Wu’s narrative of discrimination was not credited by the IJ, Wu failed to sustain her burden. The opinions of the IJ and the BIA are supported by substantial evidence.
Wu has not challenged the IJ’s denial of her withholding of removal and CAT claims in her brief to this Court. Issues not sufficiently argued in the briefs are considered waived and normally will not be addressed on appeal. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n. 1, 546 n. 7 (2d Cir.2005).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1). Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).